                      Case 1:19-cv-10239-LAP Document 28
                                                      27 Filed 01/25/21
                                                               01/22/21 Page 1 of 1




                                              THE CITY OF NEW YORK
JAMES E. JOHNSON                             LAW DEPARTMENT                                               ALANA R. MILDNER
Corporation Counsel                                 100 CHURCH STREET                        Labor and Employment Law Division
                                                    NEW YORK, NY 10007                                      phone: (212) 356-1177
                                                                                                              fax: (212) 356-2439
                                                                                                     email: amildner@law.nyc.gov


                                                                          January 22, 2021

         Via ECF                                                           The conference scheduled for
         Honorable Loretta A. Preska                                       February 10, 2021 is adjourned
         United States District Court                                      to February 12, 2021 at 10:00
         Southern District of New York                                     a.m.
         500 Pearl Street                                                  SO ORDERED.
         New York, New York 10007
                                                                           Dated:        January 25, 2021
                          Re: Carol Hasday v. City of N.Y. et al.                        New York, New York
                              Civil Action No.: 19-CV-10239 (LAP)
                              Law Dept. No.: 2019-076260
                                                                           _____________________________
         Dear Judge Preska:
                                                                           LORETTA A. PRESKA, U.S.D.J.
                       I am the Assistant Corporation Counsel in the Office of James E. Johnson,
         Corporation Counsel of the City of New York, assigned to represent Defendants City of New
         York and Sherry S. Chan in the above-referenced matter. I write this letter to request that the
         Court reschedule the Initial Conference in this matter, currently scheduled for February 10, 2021
         at 10:30 A.M. This request is made because counsel for Defendants is scheduled to participate in
         mediation for another matter, Luna v. City of N.Y. et al., 20-cv-2692(VEC)(KHP), during that
         time.

                        Plaintiff consents to this adjournment. We therefore request that the conference
         be rescheduled to another date convenient to the Court and wish to inform the Court that both
         counsel are without conflict on February 8, 12, 16, 17, 18, or 19.

                          I thank the Court for its attention to this matter.

                                                                          Respectfully submitted,
                                                                          /s/
                                                                          Alana R. Mildner
                                                                          Assistant Corporation Counsel


         CC:      By ECF
                  John Beranbaum, Esq.
                  Beranbaum Menken LLP
                  Attorneys for Plaintiff Carol Hasday
                  80 Pine Street, 33rd Floor
                  New York, NY 10005
